Citation Nr: 9934238	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-01 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased disability rating for gout, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines, which, in pertinent part, 
granted service connection for gout and bilateral hearing 
loss, assigning each a noncompensable disability rating.  

During the pendency of this appeal, a June 1999 RO assigned a 
20 percent disability rating for the veteran's service-
connected gout.  Inasmuch as the veteran has continued to 
express dissatisfaction with this disability rating and the 
maximum schedular disability rating has not been assigned to 
date, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The veteran testified before the undersigned Board Member at 
a hearing at the RO in June 1999.  During this hearing, the 
veteran referred to his pending claims for service connection 
inflammation, skin rashes, and allergies with cold and flu, 
which the RO first addressed in a June 1999 rating decision.  
These claims are not for review by the Board in this 
decision, but are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's gout is not shown to be productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year. 


3.  The medical evidence shows the veteran manifests no more 
than level I hearing loss, bilaterally.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 20 percent for gout have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5002, 5017 (1999).

2.  The schedular criteria for a compensable disability 
rating for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.85-4.87, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under the laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The veteran is appealing the original 
assignment of disability ratings for gout and bilateral 
hearing loss, and, as such, the claims for higher ratings are 
well grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  Moreover, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of disability ratings to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
evidence includes the veteran's service medical records, VA 
examination reports, VA treatment records, private medical 
records, and the veteran's hearing testimony and written 
statements.  The Board finds that all relevant evidence 
regarding the veteran's disability rating claims has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  In addition, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

I.  Gout 

Post-service medical records begin with treatment records 
from Clark Air Force Base and Subic Naval base, showing that 
the veteran was treated for gout in January 1985, April 1986, 
October 1990, and December 1990.  Treatment records for the 
period November 1993 to November 1994, and in June 1997, from 
Donna Mae C. Ayson, M.D., also appear to include references 
to gout treatment.

On an August 1997 VA general medical examination, it was 
noted that the veteran had been given medication for gout in 
1977 and had another acute attach in 1980-1981.  Reportedly, 
he jogged 20-30 minutes a day without attacks of gout.  He 
currently weighed 80.7 kilograms.  He veteran exhibited 
tenderness in the right knee.  The diagnoses included 
"[f]indings not inconsistent with gout."  Further, VA 
treatment records for the period October 1997 to May 1999 
show the veteran was followed for gout or gouty arthritis.  
His weight ranged from 81.5 kilograms in October 1997 to 83 
kilograms in January 1998, 85.5 kilograms in April 1998, 82 
kilograms in July 1998 with complaint of occasional gout 
attack, 81.4 kilograms in October 1998 when he complained of 
a gout attach two days earlier, 85 kilograms in February 1999 
and 87 kilograms in May 1999 when he reported that his gout 
attacks were relieved by medications.  At the time of the May 
1999 visit, the joints had no limitation of range of motion.  

A May 1999 VA joints examination report shows that a review 
of the medical records was conducted.  The veteran complained 
of recurrent knee joint pain, swelling one to three times a 
months, stiffness, heat, redness, instability, and flare-ups 
one to two times a week for three to five days, causing him 
to stay at home and use a crutch to get around.  Objectively, 
there was no evidence of inflammation, painful motion, edema, 
effusion, instability, weakness, tenderness, redness, 
abnormal movement, or guarding movement.  Range of motion of 
the knees was 0 to 140 degrees.  Ankle range of motion, 
bilaterally, was 0 to 20 degrees in dorsiflexion, and 0 to 45 
degrees in plantar flexion.  The diagnoses included gouty 
arthritis.

The remaining evidence consists of the veteran's written 
statements and the June 1999 hearing testimony.  Essentially, 
the veteran contends that he experiences incapacitating 
attacks of gout on a monthly basis.  During these attacks, 
the veteran contends that must stay in the house, and can 
only get around the house with the use of a crutch.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5017, gout is 
rated under Diagnostic Code 5002 as rheumatoid arthritis 
(atrophic) as an active process, in the following manner: a 
100 percent evaluation is assignable for symptoms with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating; a 60 percent evaluation 
is assignable for symptoms less than the criteria for 100 
percent but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times a year or a lesser number over 
prolonged periods; a 40 percent evaluation for symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year; and a 20 percent evaluation for one or two 
exacerbations a year in a well-established diagnosis.  

In reviewing the record, the Board finds that there is 
sufficient medical evidence to conclude that the veteran has 
a well established diagnosis of gout.  Service and post-
service medical evidence shows that gout, or gouty arthritis, 
has been diagnosed on multiple occasions, primarily involving 
the veteran's knees.  

The question remains, however, whether his gout is manifested 
by symptom combinations productive of definite impairment of 
health objectively supported by examination findings, or by 
incapacitating exacerbations occurring three or more times a 
year, to support the assignment of a 40 percent or higher 
disability rating.  The Board finds that the preponderance of 
the evidence is against the veteran's claim for a disability 
rating in excess of 20 percent, mainly because the post-
service medical records do not provide supporting evidence 
that the veteran has definite impairment of health, such as 
with sustained weight loss and anemia, or has had at least 
three or more annual incapacitating exacerbations of gout in 
the knees or other joints.  

For instance, the August 1997 VA general medical examination 
found only tenderness in the right knee, all other 
indications of pathology being negative.  Moreover, although 
gouty arthritis was diagnosed on most recent VA examination 
of the joints in May 1999, the objective clinical findings 
were normal, indicating that the veteran's gout was 
asymptomatic, at least at that time.  It appears from the 
veteran's recent outpatient records that occasional attacks 
of gout have been relieved or at least controlled with use of 
medication and have not been objectively described as 
incapacitating.  The various VA and private treatment records 
do not provide objective verification of acute symptomatology 
to support a higher degree of disability due to the flare-ups 
described by the veteran.  

The Board does not doubt the veteran's testimony as to the 
symptoms he has described, such as intense knee pain and 
swelling, often associated with certain dietary habits and 
requiring use of medication or staying off his feet for a day 
or two.  Generally, although a lay person is competent to 
describe symptoms, matters which require medical expertise, 
such as a diagnosis or determination of etiology, are by the 
competence of lay persons.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the Board finds that 
a disability rating in excess of 20 percent for gout is not 
warranted.  

Further, the Board acknowledges that 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 are for consideration here.  Although the veteran 
has reported pain from the gout in his knees, there is no 
objective evidence of additional functional loss due to such 
symptoms so that a disability rating is excess of 20 percent 
is warranted under these regulations.  See Deluca v. Brown, 8 
Vet. App. 202 (1995).  That is, while the veteran's gout is 
symptomatic of pain, there is no clinical indication that his 
symptoms result in a functional limitation to a degree that 
would support a disability rating in excess of 20 percent, 
such as on the basis of limitation of range of motion.  The 
veteran is, of course, free to reopen his claim at any time 
with evidence of increased disability, particularly medical 
evidence confirming the frequency of any incapacitating 
exacerbations or impairment of health such as weight loss or 
anemia due to gout.  

II.  Hearing Loss 

Effective June 10, 1999, during the pendency of this appeal, 
VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  Where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

Although the RO did not consider the change in regulation, 
the Board concludes that this is not prejudicial as the 
change in regulation has no effect on the outcome of the 
veteran's claim.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The Board finds, therefore, that the RO's decision 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, but when 
impaired hearing is service-connected in only one ear the 
non-service-connected ear is assigned a Roman Numeral 
designation of I, unless the claim involves bilateral total 
deafness.  Id.
In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The Board also notes that under 38 C.F.R. § 4.85(c), 
designations based solely on puretone averages are for 
application only when the Chief of the Audiology Clinic 
certifies that language difficulties or inconsistent speech 
audiometry scores make the use of both puretone average and 
speech discrimination inappropriate.

On VA audiological evaluation in August 1997, puretone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
15
50
50
32.5
LEFT
10
10
30
55
25

Speech recognition scores, by the W-22 word list, were 96 
percent in the right ear and 90 percent in the left ear.  

On VA audiological evaluation in May 1999, puretone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
20
30
55
30
LEFT
20
20
30
60
32.5

Speech recognition scores, by the Maryland CNC word list, 
were 100 percent in the right ear and 100 percent in the left 
ear.

The remaining evidence consists of the veteran's written 
statements and the June 1999 hearing testimony of the 
veteran, in which it is contended that he has more difficulty 
hearing, particularly at high frequencies. 

Applying the criteria found in 38 C.F.R. § 4.85-4.87 prior to 
and after the recent change in the applicable regulations, 
the results of the veteran's August 1997 VA audiological 
evaluation yielded level I hearing in the right ear and level 
II hearing in the left ear.  The May 1999 VA audiological 
evaluation yielded level I hearing loss, bilaterally.  
Entering the category designations for each ear into Table 
VII produces a noncompensable disability rating under 
Diagnostic Code 6100.  Under the circumstances, a compensable 
disability rating is not warranted.  

The Board has carefully reviewed and considered the veteran's 
statements and hearing testimony.  However, the Board must 
base its decision on the relevant medical evidence of record.  
As noted above, the correct rating is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmen, supra.  The degree of bilateral hearing 
loss shown by the most recent VA audiological examination 
does not meet the standards for a compensable disability 
rating.  As in the case of the evaluation of the veteran's 
gout, however, he is entitled to reopen his claim with the RO 
at any time with evidence of increased hearing loss.  

III.  Conclusion

The Board finds that the assigned disability ratings affirmed 
herein adequately represents the extent of the veteran's 
disabilities over the entire time period since the initial 
assignments, as contemplated by Fenderson.   The Board has 
considered the history of the veteran's disabilities, as well 
as the current clinical manifestations and the effect this 
disability may have on earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2.  In addition, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran as required by the holding of 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran's disabilities due to 
gout and bilateral hearing loss have resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
further procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) are unnecessary.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash at 227 (1995).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for gout or a compensable disability rating for bilateral 
hearing loss is denied.


		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeal

 

